

108 SRES 206 ATS: Supporting the designation of the week of April 18 through April 24, 2021, as National Crime Victims' Rights Week.
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 206IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Grassley (for himself, Mr. Durbin, Mr. Crapo, Mr. Leahy, Mr. Tillis, Mr. Blumenthal, Mr. Scott of Florida, Mr. Whitehouse, Mrs. Shaheen, and Mr. Wyden) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the designation of the week of April 18 through April 24, 2021, as National Crime Victims' Rights Week.Whereas crime and victimization in the United States have significant, and sometimes life shattering, impacts on victims, survivors, and communities across the United States;Whereas research suggests that there are several million violent victimizations each year in the United States, yet less than half of all violent crimes are ever reported to police;Whereas crime victims and survivors need and deserve support and access to services to help them cope with the physical, psychological, financial, and other adverse effects of crime; Whereas Congress has recognized the importance of supporting crime victims and survivors through the passage of legislation concerning this important issue, including—(1)the Victims of Crime Act of 1984 (34 U.S.C. 20101 et seq.); (2)the Violence Against Women Act of 1994 (34 U.S.C. 12291 et seq.); (3)the Survivors' Bill of Rights Act of 2016 (Public Law 114–236; 130 Stat. 966); (4)the Family Violence Prevention and Services Act (42 U.S.C. 10401 et seq.);(5)the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.);(6)the Elder Abuse Prevention and Prosecution Act (34 U.S.C. 21701 et seq.); (7)the Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018 (Public Law 115–299; 132 Stat. 4383);(8)the Scott Campbell, Stephanie Roper, Wendy Preston, Louarna Gillis, and Nila Lynn Crime Victims’ Rights Act (Public Law 108–405; 118 Stat. 2261); and(9)the Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2260);Whereas crime can touch the life of any individual, regardless of the age, race, national origin, religion, or gender of that individual;Whereas a just society acknowledges the impact of crime on individuals, families, schools, and communities by protecting the rights of crime victims and survivors;Whereas crime victims and survivors in the United States, and the families of those victims and survivors, need and deserve support and assistance to help cope with the often devastating consequences of crime;Whereas, since Congress adopted the first resolution designating Crime Victims Week in 1985, communities across the United States have joined Congress and the Department of Justice in commemorating National Crime Victims’ Rights Week to celebrate a shared vision of a comprehensive and collaborative response that identifies and addresses the many needs of crime victims and survivors and the families of those victims and survivors;Whereas the Senate applauds the work of crime victims advocates to ensure that all crime victims and survivors, and the families of those victims and survivors, are—(1)treated with dignity, fairness, and respect;(2)offered support and services, regardless of whether the victims and survivors report crimes committed against them; and(3)recognized as key participants within the criminal, juvenile, Federal, and Tribal justice systems in the United States when the victims and survivors report crimes; andWhereas the Senate recognizes and appreciate the continued importance of—(1)promoting the rights of, and services for, crime victims and survivors; and(2)honoring crime victims and survivors, and the individuals who provide services for those victims and survivors: Now, therefore, be itThat the Senate— (1)supports—(A)the designation of the week of April 18 through April 24, 2021, as National Crime Victims' Rights Week; and(B)the theme of National Crime Victims’ Rights Week 2021, Support Victims. Build Trust. Engage Communities., which emphasizes the importance of leveraging community support to help crime victims and survivors;(2)recognizes that crime victims and survivors, and the families of those victims and survivors, should be treated with dignity, fairness, and respect;(3)applauds the work carried out by thousands of victim assistance organizations and agencies that serve crime survivors at the local, State, Federal, and Tribal levels; (4)remains committed to funding programs authorized by the Victims of Crime Act of 1984 (34 U.S.C. 20101 et seq.) and the Violence Against Women Act of 1994 (34 U.S.C. 12291 et seq.), among other Federal programs, which help thousands of public, community-based, and Tribal victim and survivor assistance organizations and agencies that provide essential, and often life-saving, services to millions of crime victims throughout the United States; and (5)encourages the observance of the 40th anniversary of National Crime Victims' Rights Week with appropriate public awareness, education, and outreach activities.